DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Various elements of the present disclosure” contains implied language.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “surface measurement apparatus” in claim 10 and “transport apparatus” in claim 10. These limitations are interpreted to be surface measurement apparatus 120, which is configured to provide optical, electrical, thermal, pressure, and/or acoustical sensing and transport apparatus 126 which comprises a wafer cart 132 and a robot 128.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US  Pub. 20150311097 A1)

    PNG
    media_image1.png
    263
    870
    media_image1.png
    Greyscale

With respect to claim 1 Yoshida discloses: a chemical mechanical polishing (CMP) system comprising: a first CMP head (31D,  arrangement of pressure elements shown in lower polishing head 403 in fig. 9, whole system shown in fig. 1) configured to retain a workpiece, wherein the first CMP head comprises a first plurality of pressure elements (D1, D2, D3, D4 in fig. 9) disposed across a first pressure control plate; and a second CMP head (31C,  arrangement of pressure elements shown in upper polishing head in fig. 9, whole system shown in fig. 1)  configured to retain the workpiece, wherein the second CMP head comprises a second plurality of pressure elements (C1, C2, C3, C4 in fig. 9) disposed across a second pressure control plate, wherein a distribution of the first plurality of pressure elements across the first pressure control plate (see ann. fig. above) is different from a distribution of the second plurality of pressure elements across the second pressure control plate (similar structure in fig. 5).
With respect to claim 2, Yoshida discloses: wherein the first plurality of pressure elements are respectively concentric ([0112]) with respect to one another and with respect to a center of the first pressure control plate, wherein the second plurality of pressure elements are respectively concentric ([0106]) with respect to one another and with respect to a center of the second pressure control plate.
With respect to claim 3, Yoshida discloses: wherein a number of pressure elements within the first plurality of pressure elements is equal (fig. 9) to a number of pressure elements within the second plurality of pressure elements.
With respect to claim 5, Yoshida discloses: wherein a diameter (fig. 9 shows that the pressure elements are distributed differently across a same width/diameter) of the first pressure control plate is equal to a diameter of the second pressure control plate.
With respect to claim 6, Yoshida discloses: wherein a diameter of an innermost pressure element (D1, fig. 9) of the first plurality of pressure elements is less than a diameter of an innermost pressure element (C1) of the second plurality of pressure elements.
With respect to claim 7, Yoshida discloses wherein widths of the first plurality of pressure elements are respectively different (fig. 9) from widths of the second plurality of pressure elements.
With respect to claim 9, Yoshida discloses wherein the first and second plurality of pressure elements respectively comprise a concentric ([0106,0112]) chamber configured to provide independent pressures ([0007, 0020,0125]) to corresponding regions of the workpiece.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida.
With respect to claim 4, Yoshida does not explicitly disclose wherein a number of pressure elements within the first plurality of pressure elements is less than a number of pressure elements within the second plurality of pressure elements.
However, Yoshida does disclosure that the two arrangements of pressure elements in the first and second CMP head are different for the reason disclosed  in [0025] and that in doing so one can reduce the number of pressure elements in a single CMP head while achieving the same CMP effect – achieving precise profile control. This also teaches that there is some sort of disadvantage to having too many pressure zones in a single CMP head. This is restated in [0008] where there is a limit to the number of pressure zones in a head and that there is poor polishing rates at the boundaries between pressure zones. In [0121], Yoshida discloses the advantage of using different pressure zone arrangements, so that the profile of the wafer can be controlled.
In view of the above disclosure, one of ordinary skill in the art, before the effective filing date of the claimed invention would find it obvious  to reduce the number of pressure zones in one of the polishing heads, because there may find it advantageous to reduce the number of pressure zones in one of the polishing heads, or to otherwise make the number of zones different between two polishing heads , depending on the location of the chosen boundaries of one of the heads, the desired profile (this interacts with the location of the boundaries and the control of polishing rate at the boundaries), and other considerations that one may come across (such as economic or manufacturing constraints implied in [0008], where there may be a limit to the number of pressure zones). Additionally, duplication and rearrangement of parts has been shown to be obvious. MPEP 2114. 
With respect to claim 4, Yoshida does not explicitly disclose a third CMP head configured to retain the workpiece, wherein the third CMP head comprises a third plurality of pressure elements disposed across a third pressure control plate, wherein a distribution of the third plurality of pressure elements across the third pressure control plate is different from the distribution of the first plurality of pressure elements and the distribution of the second plurality of pressure elements.
However, Yoshida does disclosure that the two arrangements of pressure elements in the first and second CMP head are different for the reason disclosed  in [0025] and that in doing so one can reduce the number of pressure elements in a single CMP head while achieving the same CMP effect – achieving precise profile control. This also teaches that there is some sort of disadvantage to having too many pressure zones in a single CMP head. This is restated in [0008] where there is a limit to the number of pressure zones in a head and that there is poor polishing rates at the boundaries between pressure zones. In [0121], Yoshida discloses the advantage of using different pressure zone arrangements, so that the profile of the wafer can be controlled.
Additionally, Yoshida does disclose that there are four polishing heads (two additional polishing heads 31A and 31B in fig. 1), and [0126] Yoshida discloses that the polishing heads may be arranged in any way. Also, one would look to Example 5 in Fig. 14 and [0129] for when only use of multi-pressure zone/element polishing heads (“exemplary selection of polishing heads in a case of a small amount of polishing of a wafer, a high demand for planarization of a wafer surface, and a low demand for no defect”).
In view of the above disclosure, one of ordinary skill in the art, before the effective filing date of the claimed invention would find it obvious to have utilized an additional polishing head with multiple chambers, and to have arranged those chambers differently. This is because as in [0025,0121] there is an advantage to having a different arrangement of pressure zones, and because as in [0008] the polishing rate control at the zone boundaries is poor, one may find it useful or necessary to have a third  (or fourth) polishing head for the more fine-tuned control of the polishing profile. Additionally, duplication and rearrangement of parts has been shown to be obvious. MPEP 2114.
Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Zhang (US Pub. 20120277897 A1).
With respect to claim 10, Yoshida discloses: a polishing system for performing a polishing process comprising: a first polishing apparatus comprising a first platen (30D, fig. 1) and a first chemical mechanical polishing (CMP) head (31D), wherein the first CMP head is configured to perform a first CMP process on a to-be-polished surface of a workpiece, wherein the first CMP head comprises a first plurality of concentric pressure elements  (D1, D2, D3, D4, fig. 9, concentric in [0112]) and a first annular retaining ring (405, fig 6) laterally enclosing the first plurality of concentric pressure elements; a second polishing apparatus comprising a second platen (30C) and a second CMP head (31C) , wherein the second CMP head is configured to perform a second CMP process on the to-be- polished surface of the workpiece, wherein the second CMP head comprises a second plurality of concentric pressure elements (C1, C2, C3, C4, concentric in [0106]) and a second annular ring (305, fig.5) laterally enclosing the second plurality of concentric pressure elements, wherein widths of the second plurality of concentric pressure elements are respectively different (fig. 9) from widths of the first plurality of concentric pressure elements; and a transport apparatus (112 equivalent described in [0086-0089, with the transport positions (TP1, in Yoshida) corresponding to wafer cart 132 in instant disclosure, and transfer robot 22 in Yoshida corresponding to robot 128 in instant disclosure) configured to transport the workpiece between the first polishing apparatus and the second polishing apparatus.
Yoshida does not disclose: a surface measurement apparatus positioned on the first platen and the second platen, wherein the surface measurement apparatus is configured to measure a planarity of the to-be- polished surface of the workpiece in real time while performing the first and second CMP processes and wherein pressures exerted by the second plurality of concentric pressure elements during the second CMP process are based on the measured planarity of the to-be-polished surface after the first CMP process
Zhang teaches : a surface measurement apparatus (160, fig. 1, of the optical type, so is a 112f equiv.  measuring surface profile as in [0042]) positioned on the first platen and the second platen (it would have been obvious to place it on a second platen if monitoring is desired), wherein the surface measurement apparatus is configured to measure a planarity of the to-be- polished surface of the workpiece in real time (measure while polishing in 0036) while performing the first and second CMP processes and wherein pressures exerted by the second plurality of concentric pressure elements during the second CMP process are based ([0009] wherein the target removal profile may be generated from data collected in-situ during polishing of a first substrate at a first platen, and polishing the first substrate at a different second platen using the chamber pressure (computed) )  on the measured planarity of the to-be-polished surface after the first CMP process.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the surface measurement apparatus of Zhang into the system of Yoshida for the purpose of g adjusting pressures depending on a planarity profile in a polishing head (Zhang, abstract), and to have incorporated such device into both platens of Yoshida for the same purpose.
With respect to claim 11, Yoshida, as modified by Zhang does not explicitly teach a third polishing apparatus comprising a third platen and a third CMP head, wherein the third CMP head is configured to perform a third CMP process on the to-be-polished surface of the workpiece, wherein the third CMP head comprises a third plurality of concentric pressure elements and a third annular ring laterally enclosing the third plurality of concentric pressure elements, wherein widths of the third plurality of concentric pressure are respectively different from widths of the first and second plurality of concentric pressure elements.
However, Yoshida does disclosure that the two arrangements of pressure elements in the first and second CMP head are different for the reason disclosed  in [0025] and that in doing so one can reduce the number of pressure elements in a single CMP head while achieving the same CMP effect – achieving precise profile control. This also teaches that there is some sort of disadvantage to having too many pressure zones in a single CMP head. This is restated in [0008] where there is a limit to the number of pressure zones in a head and that there is poor polishing rates at the boundaries between pressure zones. In [0121], Yoshida discloses the advantage of using different pressure zone arrangements, so that the profile of the wafer can be controlled.
Additionally, Yoshida does disclose that there are four polishing heads (two additional polishing heads 31A and 31B in fig. 1), and [0126] Yoshida discloses that the polishing heads may be arranged in any way. Also, one would look to Example 5 in Fig. 14 and [0129] for when only use of multi-pressure zone/element polishing heads (“exemplary selection of polishing heads in a case of a small amount of polishing of a wafer, a high demand for planarization of a wafer surface, and a low demand for no defect”).
In view of the above disclosure, one of ordinary skill in the art, before the effective filing date of the claimed invention would find it obvious to have utilized an additional polishing head (and associated platen and annular retaining ring) with multiple pressure elements, and to have arranged those chambers differently. This is because as in [0025,0121] there is an advantage to having a different arrangement of pressure zones, and because as in [0008] the polishing rate control at the zone boundaries is poor, one may find it useful or necessary to have a third  (or fourth) polishing head for the more fine-tuned control of the polishing profile. Additionally, duplication and rearrangement of parts has been shown to be obvious. MPEP 2114.
With respect to claim 12, Yoshida, as modified by Zhang does not explicitly teach wherein a width of an innermost concentric pressure element of the first CMP head is greater than widths of concentric pressure elements of the first CMP head that laterally surround the innermost concentric pressure element of the first CMP head, and wherein a width of an innermost concentric pressure element of the third CMP head is less than the width of the innermost concentric pressure element of the first CMP head.
However, Yoshida does disclose of polishing heads with multiple arrangements (fig. 9-12) and one could have made a innermost concentric pressure element of different dimensions in each of the three polishing heads. 
Also, Yoshida does disclosure that the two arrangements of pressure elements in the first and second CMP head are different for the reason disclosed  in [0025] and that in doing so one can reduce the number of pressure elements in a single CMP head while achieving the same CMP effect – achieving precise profile control. In [0121], Yoshida discloses the advantage of using different pressure zone arrangements, so that the profile of the wafer can be controlled. 
In view of the above disclosure, one of ordinary skill in the art, before the effective filing date of the claimed invention would find it obvious to have arranged the boundaries of the pressure zones so that the pressure elements wherein a width of an innermost concentric pressure element of the first CMP head is greater than widths of concentric pressure elements of the first CMP head that laterally surround the innermost concentric pressure element of the first CMP head, and wherein a width of an innermost concentric pressure element of the third CMP head is less than the width of the innermost concentric pressure element of the first CMP head.
With respect to claim 15, Yoshida, as modified by Zhang does not explicitly teach: a forth polishing apparatus comprising a fourth platen and a fourth CMP head, wherein the fourth CMP head is configured to perform a fourth CMP process on the to-be-polished surface of the workpiece, wherein the fourth CMP head comprises a fourth plurality of concentric pressure elements and a fourth annular ring laterally enclosing the fourth plurality of concentric pressure elements, wherein widths of the fourth plurality of concentric pressure elements are respectively different from widths of the first, second, and third plurality of concentric pressure elements.
However, Yoshida does disclosure that the two arrangements of pressure elements in the first and second CMP head are different for the reason disclosed  in [0025] and that in doing so one can reduce the number of pressure elements in a single CMP head while achieving the same CMP effect – achieving precise profile control. This also teaches that there is some sort of disadvantage to having too many pressure zones in a single CMP head. This is restated in [0008] where there is a limit to the number of pressure zones in a head and that there is poor polishing rates at the boundaries between pressure zones. In [0121], Yoshida discloses the advantage of using different pressure zone arrangements, so that the profile of the wafer can be controlled.
Additionally, Yoshida does disclose that there are four polishing heads (two additional polishing heads 31A and 31B in fig. 1), and [0126] Yoshida discloses that the polishing heads may be arranged in any way. Also, one would look to Example 5 in Fig. 14 and [0129] for when only use of multi-pressure zone/element polishing heads (“exemplary selection of polishing heads in a case of a small amount of polishing of a wafer, a high demand for planarization of a wafer surface, and a low demand for no defect”).
In view of the above disclosure, one of ordinary skill in the art, before the effective filing date of the claimed invention would find it obvious to have utilized an additional polishing head (and associated platen and annular retaining ring) with multiple pressure elements, and to have arranged those chambers differently. This is because as in [0025,0121] there is an advantage to having a different arrangement of pressure zones, and because as in [0008] the polishing rate control at the zone boundaries is poor, one may find it useful or necessary to have a third  (or fourth) polishing head for the more fine-tuned control of the polishing profile. Additionally, duplication and rearrangement of parts has been shown to be obvious. MPEP 2114.
With respect to claim 16, Yoshida, as modified by Zhang does not explicitly teach wherein the first, second, third, and fourth plurality of concentric pressure elements respectively comprise a same number of concentric pressure elements.
However, in view of the disclosure of Yoshida in figs. 9-12, there are 7 concentric pressure elements in all the design variations. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have made all four of the pressure heads to have the same number of pressure elements. This is also exemplified in Yoshida, [0124] where one of ordinary skill in the art would have found that it is obvious to vary or move the boundaries of the pressure elements, while keeping the number of them the same, depending on the desired pressure profile. 
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Zhang.
With respect to claim 17, Yoshida discloses a method (example 5 in fig. 14 and claim 8) for chemical mechanical polishing ([0003,0004] upon which this improves and fig. 1 shows a slurry supply 32A-D, platen 30A-D, polishing pad 10, polishing head 31A-D) (CMP) of a workpiece, the method comprising: performing a first CMP process on a front-side surface of the workpiece with a first CMP head having a first distribution of a first plurality of pressure elements across the first CMP head; measuring a planarity of the front-side surface of the workpiece; and performing a second CMP process on the front-side surface of the workpiece with a second CMP head having a second distribution of a second plurality of pressure elements across the second CMP head,
Yoshida does not explicitly disclose that a pressure exerted by the second plurality of pressure elements is based on the measured planarity of the front-side surface of the workpiece, and wherein the second distribution is different from the first distribution.
Zhang teaches that a pressure exerted by the second plurality of pressure elements is based based ([0009] wherein the target removal profile may be generated from data collected in-situ during polishing of a first substrate at a first platen, and polishing the first substrate at a different second platen using the chamber pressure (computed) ) on the measured planarity of the front-side surface of the workpiece.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated teachings of Zhang of utilizing the measured planarity of polishing during a first step into a second polishing step, to minimize a difference between a target removal profile and an expected removal profile calculated from the data relating variation in removal profile on a front surface of the substrate to variation in the parameters (Zhang, abstract) into the method of Yoshida.
With respect to claim 18, Yoshida discloses: wherein a width of an innermost pressure element (D1, fig. 9) of the first plurality of pressure elements is less than a width of an innermost pressure element (C1) of the second plurality of pressure elements. Additionally, in [0126] Yoshida discloses the arrangement of the polishing heads may be arbitrarily changed. There is also reasoning, as explained above to arrange the polishing heads in a specific way, depending on the desired profile ([0021,0025]). 
With respect to claim 19, Yoshida, as modified by Zhang does not explicitly teach performing a third CMP process on the front-side surface of the workpiece with a third CMP head having a third distribution of a third plurality of pressure elements across the third CMP head, wherein the third distribution is different from the first distribution and the second distribution.
However, Yoshida does disclosure that the two arrangements of pressure elements in the first and second CMP head are different for the reason disclosed  in [0025] and that in doing so one can reduce the number of pressure elements in a single CMP head while achieving the same CMP effect – achieving precise profile control. This also teaches that there is some sort of disadvantage to having too many pressure zones in a single CMP head. This is restated in [0008] where there is a limit to the number of pressure zones in a head and that there is poor polishing rates at the boundaries between pressure zones. In [0121], Yoshida discloses the advantage of using different pressure zone arrangements, so that the profile of the wafer can be controlled.
Additionally, Yoshida does disclose that there are four polishing heads (two additional polishing heads 31A and 31B in fig. 1), and [0126] Yoshida discloses that the polishing heads may be arranged in any way. Also, one would look to Example 5 in Fig. 14 and [0129] for when only use of multi-pressure zone/element polishing heads (“exemplary selection of polishing heads in a case of a small amount of polishing of a wafer, a high demand for planarization of a wafer surface, and a low demand for no defect”).
In view of the above disclosure, one of ordinary skill in the art, before the effective filing date of the claimed invention would find it obvious to have utilized an additional CMP process with multiple pressure elements, and to have arranged those chambers differently. This is because as in [0025,0121] there is an advantage to having a different arrangement of pressure zones, and because as in [0008] the polishing rate control at the zone boundaries is poor, one may find it useful or necessary to have a third  (or fourth) polishing head for the more fine-tuned control of the polishing profile. Additionally, duplication and rearrangement of parts has been shown to be obvious. MPEP 2114.
With respect to claim 20, Yoshida, as modified by Zhang does not explicitly teach performing a fourth CMP process on the front-side surface of the workpiece with a fourth CMP head having a fourth distribution of a fourth plurality of pressure elements across the fourth CMP head, wherein the fourth distribution is different from the first distribution, the second distribution, and the third distribution.
However, Yoshida does disclosure that the two arrangements of pressure elements in the first and second CMP head are different for the reason disclosed  in [0025] and that in doing so one can reduce the number of pressure elements in a single CMP head while achieving the same CMP effect – achieving precise profile control. This also teaches that there is some sort of disadvantage to having too many pressure zones in a single CMP head. This is restated in [0008] where there is a limit to the number of pressure zones in a head and that there is poor polishing rates at the boundaries between pressure zones. In [0121], Yoshida discloses the advantage of using different pressure zone arrangements, so that the profile of the wafer can be controlled.
Additionally, Yoshida does disclose that there are four polishing heads (two additional polishing heads 31A and 31B in fig. 1), and [0126] Yoshida discloses that the polishing heads may be arranged in any way. Also, one would look to Example 5 in Fig. 14 and [0129] for when only use of multi-pressure zone/element polishing heads (“exemplary selection of polishing heads in a case of a small amount of polishing of a wafer, a high demand for planarization of a wafer surface, and a low demand for no defect”).
In view of the above disclosure, one of ordinary skill in the art, before the effective filing date of the claimed invention would find it obvious to have utilized an additional CMP process with multiple pressure elements, and to have arranged those chambers differently. This is because as in [0025,0121] there is an advantage to having a different arrangement of pressure zones, and because as in [0008] the polishing rate control at the zone boundaries is poor, one may find it useful or necessary to have a third  (or fourth) polishing head for the more fine-tuned control of the polishing profile. Additionally, duplication and rearrangement of parts has been shown to be obvious. MPEP 2114.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723